Citation Nr: 1011149	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
fracture of the right femur, currently rated as 60 percent 
disabling.

2.  Entitlement to special monthly compensation (SMC) based 
upon the need for the regular aid and attendance of another 
person or by reason of being housebound.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from October 1957 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to a rating in excess of 60 
percent for the residuals of a fracture of the right femur, 
SMC, and TDIU.

In February 2010, the Board granted the Veteran's claims of 
entitlement to an increased rating for residuals of a 
fracture of the right femur and entitlement to SMC based upon 
the need for the regular aid and attendance of another 
person.  However, the February 2010 Board decision must be 
vacated for the reasons explained below.  The claims will be 
considered de novo by the Board in this decision.


FINDINGS OF FACT

1.  The Veteran is unable to bear weight on his right lower 
extremity as a result of the residuals of the fracture of his 
right femur, and has non-service-connected amputation of the 
left lower extremity below the knee; the equivalent of loss 
of use of the lower extremities.

3.  Service connection is in effect for the residuals of a 
fracture of the right lower extremity (rated as 100 percent 
disabling).  There are no other service-connected 
disabilities.

4.  The Veteran's service-connected disability renders him so 
helpless as to be in need of regular aid and attendance of 
another person.  He is able to feed himself but needs 
attendance with travel and requires assistance with 
activities of daily living, including bathing, toileting, and 
dressing.  He requires regular care or assistance to protect 
himself from dangers in his daily environment.

5.  TDIU is a lesser benefit than a 100 percent rating for 
the residuals of a fracture of the right femur, and the 
claims for TDIU and an increased rating for the right femur 
arose at the same time and are premised on the same evidence.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for the 
residuals of a fracture of the right femur have been met.  38 
U.S.C.A. §§ 1155, 1160 (West 2002); 38 C.F.R. §§ 3.383, 
4.71a, Diagnostic Code (DCs) 5110 (2009).

2.  The criteria for special monthly compensation based upon 
the need for regular aid and attendance of another person 
have been met.  Additional compensation under 38 U.S.C.A. 
§ 1114(l), however, is not payable.  38 U.S.C.A. §§ 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2009). 

3.  The grant of a 100 percent rating for the residuals of a 
fracture of the right femur renders moot the appeal for 
entitlement to TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

Board decisions are to be based on the entire record in the 
proceeding and upon consideration of evidence and material of 
record and applicable provisions of law and regulation.  Each 
Board decision shall contain a written statement of the 
Board's findings and conclusions and the reasons or bases for 
those findings and conclusions, on all material issues of 
fact and law presented on the record.  38 U.S.C.A. § 7104. 

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when an allowance of benefits was 
based on false or fraudulent evidence.  38 C.F.R. 20.904(b).  
While the appellant did not submit false or fraudulent 
evidence, the Board decision could be viewed as granting 
compensation at the "L" rate under 38 U.S.C.A. § 1114(l) 
twice, resulting in a faulty allowance of the claim for SMC 
based upon the need for the regular aid and attendance of 
another person.  Because the February 2010 decision was not 
clear in granting only one rate of SMC at the "L" level, 
the decision could result in a denial of due process (for 
instance by misleading the Veteran to believe that he had 
been granted benefits that he had not) The Board will vacate 
the February 2010 decision.

The merits of the issues of entitlement to an increased 
rating for residuals of a fracture of the right femur, 
entitlement to SMC based upon the need for the regular aid 
and attendance of another person, and entitlement to a TDIU 
rating are addressed on a de novo basis in the next section.

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the appellant.

As discussed below, the issue of entitlement to TDIU is 
rendered moot by the Board's grant of a 100 percent rating 
for the residuals of a fracture of the right femur.  No 
further assistance is required or possible to substantiate 
the claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The residuals of the fracture of the right femur are rated 60 
percent disabling under DC 5255, which pertains to impairment 
of the femur.  38 C.F.R. § 4.71a, DC 5255.  Diagnostic Code 
5255 provides for a 60 percent disability rating when there 
is fracture of the surgical neck of the femur with false 
joint, or fracture of shaft or anatomical neck of the femur 
with nonunion, without loose motion, weightbearing preserved 
with aid of brace.  An 80 percent disability rating, the 
highest rating assignable under this code, contemplates 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).

There is no evidence in this case of fracture of the shaft or 
anatomical neck of the right femur with nonunion, or with 
loose motion (spiral or oblique fracture).  Thus, the Veteran 
does not meet the criteria for an 80 percent rating under DC 
5255.

However, on VA examination in March 2006, the examiner 
determined that the Veteran was unable to bear weight on his 
right lower extremity.  He had chronic pain in the right hip.  
He was wheelchair bound, with his nonservice-connected left 
lower extremity amputated below the knee.  

For purposes of special monthly compensation, loss of use of 
a foot will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, of balance and propulsion, 
for example, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2009).

As the Veteran is unable to bear weight on his service-
connected right lower extremity, his disability meets the 
criteria for loss of use of the right foot.  He is unable to 
balance on or propel with his right foot.  Thus, no effective 
function in the right foot remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.  

As noted above, the Veteran's nonservice-connected left lower 
extremity is amputated below the knee.  Compensation is 
payable for combinations of service-connected and nonservice-
connected disabilities, including the loss of use of one foot 
as a result of service-connected disability, and loss or loss 
of use of the other foot as a result of a nonservice-
connected disability, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a),(a)(4).  

In this case, the Veteran's left lower extremity was 
amputated below the knee as a result of complications of 
diabetes mellitus.  Because the amputation was secondary to 
illness, the loss of the left foot cannot be found to have 
been the result of willful misconduct.

Given that the loss of the nonservice-connected left foot was 
not the result of the Veteran's own willful misconduct, the 
Board concludes that pursuant to 38 U.S.C.A. § 1160, 
38 C.F.R. § 3.383(a)(4), the Veteran is entitled to 
compensation for the combination of service-connected and 
nonservice-connected disability; in this case the loss of use 
of one foot as a result of service-connected disability, and 
loss or loss of use of the other foot as a result of a 
nonservice-connected disability.  

Diagnostic Code 5110 provides for a 100 percent disability 
rating for the loss of use of both feet.  38 C.F.R. § 4.71a, 
DC 5110.  The Veteran is accordingly entitled to an increased 
rating of 100 percent for the residuals of the fracture of 
his right femur.  Because both disabilities have remained 
static throughout the pendency of the appeal, the Board 
further concludes that the Veteran has been entitled to a 100 
percent rating for the entirety of the appeal period.

The Board has considered whether referral for an extra-
schedular rating is warranted.  Referral for an 
extraschedular rating is warranted where the available 
schedular evaluations for that service-connected disability 
are inadequate.  Because the Veteran, by this decision, has 
been awarded a 100 percent disability rating, the highest 
allowable disability rating, referral for consideration of an 
extraschedular rating is not warranted.

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected residuals of a fracture of the 
right femur have been 100 percent disabling throughout the 
pendency of the appeal.  All reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

SMC

The Veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the Veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  38 C.F.R. § 3.350.  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
Veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition requires the Veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  

The Veteran must be unable to perform one of the enumerated 
disabling conditions, but the Veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996).

A Veteran may receive additional compensation based upon 
being housebound if he has a disability rated as permanent 
and total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for special monthly compensation at the aid and attendance 
rate.  38 U.S.C.A. §§ 1114(s); 1521(e) (West 2002); 38 C.F.R. 
§ 3.351(d) (2009).

A Veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2009).

Service connection is in effect only for the residuals of a 
fracture of the right femur, rated as 100 percent disabling.  
Service connection is not in effect for any other disability.

On aid and attendance examination in January 2006, the 
Veteran was noted to be a frail elderly male with a 
disheveled appearance.  He had a tracheostomy with supplied 
oxygen, on a 24 hour per day basis.  In reference to 
restrictions of the upper extremities, the examining 
physician determined that the Veteran was able to feed 
himself.  However, of paramount concern was his need to 
conserve oxygen.  Increased activity resulted in decreased 
oxygen saturation.  He had recently fallen while 
hospitalized, breaking his right clavicle.  He had decreased 
range of motion of the right upper extremity as a result of 
the injury, and was generally deconditioned as a result of 
his hospitalization.

Restrictions of the lower extremities included a below the 
knee amputation of the left lower extremity.  He had 
difficulty with transfer, balance, and going from a bed to a 
wheelchair, and back to bed.  Deconditioning exacerbated his 
difficulties.

The Veteran was examined in bed.  Chronic lumbar spine pain 
further limited his mobility.

The examining physician determined that the Veteran was 
primarily bedbound with a goal of transfer to a wheelchair.  
Even in a wheelchair, he would need to be pushed, as he was 
unable to propel the wheelchair.  He was incontinent of both 
bladder and bowel, and wore Depends.  He had a poor short 
term memory.

The Veteran was dependent in the activities of daily living.  
His wife provided care for his tracheostomy, administration 
of medications, personal care, and dressing.   

The Veteran was unable to leave his home with the exception 
of leaving for medical appointments.  For such appointments, 
he was transferred from his home to the hospital via 
ambulance, primarily due to his need for oxygen during the 
transportation.

Based upon the examination, the examining physician 
determined that the Veteran required the daily personal 
health care services of a skilled provider without which the 
Veteran would require hospital, nursing home, or other 
institutional care.

Clinical records post-dating the January 2006 aid and 
attendance examination demonstrate that the Veteran has 
numerous disabilities which require his wife to provide him 
considerable assistance, including, in addition to his 
service-connected disability, a lumbar spine disability, 
chronic obstructive pulmonary disease, sleep apnea, diabetes 
mellitus, with a left below the knee amputation, and a 
history of an upper gastrointestinal bleed.  

In March 2006, the Veteran underwent VA examination for the 
service-connected residuals of the fracture of the right 
femur.  At that time was determined to be unable to bear 
weight on his right lower extremity, rendering him wheelchair 
bound, together with his left lower extremity below the knee 
amputation.  

Physical examination resulted in a determination that the 
Veteran's activities of daily living were totally impaired.  
He was found to be unemployable as a result of the residuals 
of his right femur fracture.

The Veteran underwent an additional aid and attendance 
examination in May 2007.  The examination was conducted at 
the Veteran's home, as a result of his inability to leave his 
house.

The Veteran was noted to have a 30-year history of a 
tracheostomy, secondary to sleep apnea, in addition to a 
history of dry pneumonia, spinal cord disease, and a left 
below the knee amputation.  He lived at home with his wife, 
who was his primary care giver.  The Veteran was primarily 
bed bound.

The Veteran was determined to need assistance with bathing 
and dressing.  He was able to feed himself.  For most of his 
activities of daily living, however, he required the 
assistance of his wife, and limited aid visits.

The Veteran was unable to ambulate as a result of the left 
lower extremity amputation below the knee and his right lower 
extremity disability.  He had difficulties with transfers 
from bed to a chair, and needed assistance in order to 
complete such transfers.  He had limited sitting balance.

The Veteran was usually in bed 24 hours per day.  Any trips 
required that he be transferred via stretcher.  Most services 
were provided in his home, as travel was extraordinarily 
difficult.  

The Veteran left his house only in the case of emergency, 
after calling 911.

Based upon the examination, the examining physician 
determined that the Veteran required the daily personal 
health care services of a skilled provider without which the 
Veteran would require hospital, nursing home, or other 
institutional care.

This record makes clear that the Veteran is in need of 
regular aid and attendance.  The question is whether the 
service connected disability apart from the many non-service-
connected impairments render him in need of such assistance.  
The inability to ambulate as a result of the loss of use of 
both feet renders him in need of regular care or assistance 
to protect him from the hazards or dangers inherent in his 
daily environment.  Due to his inability to stand and walk 
independently, or to transfer to a wheelchair, the Board 
finds that he is unable to live alone, as he is a danger to 
himself.  Nor can he care for himself with regard to 
preparing meals and tending to his personal hygiene.  

While the Veteran has several nonservice-connected 
disabilities which contribute to his immobility, in this 
instance, all doubt is resolved in the Veteran's favor.  When 
it is not possible to separate the effects of a service-
connected disorder and a nonservice-connected disorder, the 
principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) 
(medical evidence is required to differentiate between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability).  

Resolving doubt in the Veteran's favor, the Board finds that 
the Veteran is unable to function in an appropriate manner 
without supervision and assistance and is therefore in need 
of the regular aid and attendance of another person due to 
his service-connected disability.  However, because the 
Veteran, by this decision, has been granted a 100 percent 
disability rating based upon loss of use of the lower 
extremities, entitling him to SMC at the "L" rate under 
38 U.S.C.A. § 1114(l), special monthly compensation based 
upon the need for the regular aid and attendance of another 
person, based upon the exact same disability is not payable, 
as this award would also be paid at the "L" rate under 
38 U.S.C.A. § 1114(l).  

Were there any other service-connected disabilities which 
rendered the Veteran in need of the regular aid and 
attendance of another person, an additional award of SMC on 
the basis of the need for regular aid and attendance could be 
awarded.  See 38 U.S.C.A. § 1114(o)-(r) (West 2002 & Supp. 
2009).  In this case, however, the Veteran's only service-
connected disability is that of his right lower extremity.  
Because he may not receive two awards of SMC at the "L" 
rate based on the same disability, additional compensation 
under 38 U.S.C.A. § 1114(l) is not payable.

TDIU

TDIU is provided where the combined schedular evaluation for 
service connected diseases and disabilities is less than 
total, or 100 percent. 38 C.F.R. § 4.16(a) (2009). 

TDIU is payable only when the schedular rating is less than 
total.  Id.  The award of a 100 percent schedular rating 
moots the issue of entitlement to TDIU for the period when 
the 100 percent rating is in effect.  Herlehy v. Principi, 15 
Vet. App. 33 (2001).

The claim for TDIU and an increased rating for the residuals 
of a fracture of the right femur have been recognized as 
arising at the same time and involving the same evidence.  
Hence the grant of the 100 percent rating renders the claim 
for TDIU moot.  The appeal as to the TDIU issue is therefore 
dismissed.


ORDER

An increased rating of 100 percent for the residuals of a 
fracture of the right femur is granted.

Special monthly compensation based upon the need for the 
regular aid and attendance of another person or by reason of 
being housebound is warranted.  However, as the grant of a 
100 percent disability rating for the residuals of a fracture 
of the right femur entitles the Veteran to SMC at the "L" 
rate under 38 U.S.C.A. § 1114(l), special monthly 
compensation based upon the need for the regular aid and 
attendance of another person as a result of the residuals of 
the right femur is not payable.

The appeal for entitlement to TDIU is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


